Title: From George Washington to John Cochran, 12 February 1781
From: Washington, George
To: Cochran, John


                        
                            Sir,
                            Head Quarters New Windsor February 12th 1781
                        
                        You will call upon all persons having hospital stores in their possession purchased for public use, and they
                            are hereby required to deliver them to your order. I am Sir Yr Most humble servt
                        
                            Go: Washington
                        
                    